Title: From Thomas Jefferson to André Limozin, 8 February 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 8. 1787

I am honoured with your favor of the 3d. inst. and thank you for the letters it covered. This will be handed you by two American gentlemen Colo. Franks and Mr. Bannister, who propose to go passengers in the packet, and whom I beg leave to recommend to your notice.I shall set out this day sennight for the South of France and probably shall be absent from Paris two or three months. Mr. Short, my secretary will remain here, will always know where I shall be, and will forward to me all dispatches, so that the functions of my office will be attended to as if I were here; with only a little more delay.
I have the honour to be with the highest esteem & respect Sir your most obedient & most humble servt.,

Th. Jefferson

